Citation Nr: 0836951	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 through 
April 1970.  He has verified Vietnam service from April 1969 
through April 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In December 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

In June 2007, the issue of entitlement to service connection 
for peripheral neuropathy, as secondary to herbicide 
exposure, was remanded by the Board for additional 
development, including the acquisition of private treatment 
records relating to treatment for peripheral neuropathy.  As 
a preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, as such, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  Peripheral neuropathy was not shown in service, or for 
many years after service and is not shown to be related to 
service or an event of service origin.

3.  Peripheral neuropathy was not demonstrated to be 
transient; it did not appear within weeks or months of 
exposure to an herbicide agent and resolve within two years 
of the date of onset; and it is not a disease subject to 
presumptive service connection due to exposure to herbicides. 


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2008); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
applies equally to all five elements of a service connection 
claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claim.  In VCAA letters of July 2004 and 
October 2004, the veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notices 
predated the rating decision.

To the extent that the VCAA notice for the effective date of 
the claim and the assignment of a disability rating was 
provided after the initial adjudication, the timing of that 
notice did not precede the adjudication.  However, this 
procedural defect was cured pursuant to the Board's June 2006 
remand, which stipulated that the veteran be provided with 
corrective notice compliant with the requirements set forth 
in Dingess.  The Board finds that this directive was 
accomplished by the issuance of a July 2007 letter from the 
RO to the veteran.  See Stegall, supra.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, and the available private medical treatment 
records and outpatient medical treatment records have been 
obtained.  The veteran was also afforded a Travel Board 
hearing. 

Furthermore, with respect to the duty to assist, the Board 
finds that the RO was fully compliant with the directives set 
forth in the June 2007 remand.  The veteran was provided with 
a detailed assistance letter in July 2007, which included 
release of information forms, and specific requests to 
provide the necessary release information for Dr. Bey, Dr. 
Brown, Dr. Jackson, Dr. T.W. Littlejohn, and Duke University.  
The veteran was also advised to submit lay evidence in 
support of his claim, including a statement from his wife.  
To date, no further information, medical or otherwise, has 
been provided by the veteran.  In an August 2008 statement 
from the veteran's representative, the representative 
indicated that the veteran had no further argument.  He 
clearly has had every opportunity to submit either the 
evidence or the information necessary for VA to assist him in 
obtaining the evidence.  Thus, the Board finds that all 
relevant records that the veteran wishes to make available to 
VA have been received.  While VA has a duty to assist the 
veteran in substantiating his claim, that duty is not a one-
way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA). For these reasons, 
the Board concludes that VA has discharged its duty to assist 
the veteran in obtaining this evidence and no further action 
on VA's part is required.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed peripheral 
neuropathy.  Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Therefore, for the foregoing reasons, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Applicable Laws - Service Connection and Herbicide 
Exposure

	A.  Service Connection 

The veteran is seeking service connection for peripheral 
neuropathy.  He contends that this neurological disability is 
due to exposure to herbicides during his service in Vietnam.  
As noted above, the veteran's service in the Republic of 
Vietnam from 1969 through 1970, is conceded by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran, who served for ninety days on active duty, 
develops organic disease of the central nervous system, such 
as peripheral neuropathy, to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

	B.  Claims Based on Exposure to Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) (emphasis added). 38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act and the Agent Orange Act of 1991, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis); 38 C.F.R. § 3.303(d).  In other words, even 
where, as here, service connection is claimed and denied on a 
presumptive basis, the Board must also consider whether the 
veteran is entitled to service connection on a direct 
incurrence basis.  Combee, supra.  

III.  Factual Background - Peripheral Neuropathy

The veteran served in the Republic of South Vietnam from 
April 1969 to April 1970. 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
treatment, or diagnosis of peripheral neuropathy.  The 
records do show that the veteran suffered from a pinched 
nerve in the elbow which caused occasional hand numbness.  On 
separation examination, the neurological and musculoskeletal 
systems were evaluated as normal.  

Post-service private treatment reports do not show a 
diagnosis of peripheral neuropathy until 1989, nearly 20 
years after separation from service.  In October 1989, 
electromyography (EMG) findings and nerve conduction studies 
performed by a private physician suggested generalized 
neuropathy. See Treatment Reports, Dr. Bey, October 1989 - 
July 1990.  

In January 1990, April 1990, and July 1990, the veteran was 
again evaluated by Dr. Bey for continued complaints of 
soreness, aching, and numbness in the hands and feet.  Those 
private treatment records noted mildly improved EMG studies, 
but also showed atrophy of the small foot muscles, weakness 
in the lower extremities, and visual disturbances.  The 
physician opined that the lower extremity aches were possibly 
related to the diagnosed neuropathy, but vasculitis and 
underlying rheumatologic components were also potential 
sources of such symptomatology.  

In June 2004, the veteran's private neurologist submitted a 
letter on behalf of the veteran regarding his peripheral 
neuropathy.  In that letter, the neurologist stated that he 
had treated the veteran for peripheral neuropathy since 2002; 
that no disease has been found which would cause his 
neuropathy; and that it was possible that for his exposure to 
herbicides to have caused his peripheral neuropathy.  See 
Letter from Dr. Jackson, June 9, 2004.  No additional 
rationale was provided, and there is no indication that the 
physician had reviewed the veteran's C-file in rendering his 
opinion.  

In a rating decision in January 2005, the RO denied service 
connection for peripheral neuropathy.  The veteran filed a 
timely notice of disagreement and appeal, and requested a BVA 
hearing.  

In December 2005, at his BVA hearing, the veteran testified 
that his peripheral neuropathy was related to his service in 
Vietnam and that the onset of his symptomatology was within 
one year after being exposed to herbicides.  He stated that 
he did not seek medical treatment earlier because the 
symptoms were essentially transient in nature -i.e. they 
would persist for a week, or a month, and then get better.  
His representative conceded that there were no medical 
records available prior to 1989, but stated that she would 
attempt to obtain additional evidence (post-1989), including 
a statement from the veteran's wife attesting to his claimed 
symptomatology.   

In a June 2007 Board decision, it was determined that 
additional development with respect to the veteran's medical 
treatment records was required.  As such, the veteran's 
appeal was remanded to the RO for the purpose of obtaining 
all private treatment records relating to the veteran's 
peripheral neuropathy.  To date, the veteran has not provided 
the RO or the Board with any additional medical evidence, 
including those records identified by the veteran himself 
during his BVA hearing and those stipulated in the Board's 
remand instructions.  As previously noted, VA fully satisfied 
its duty to assist the veteran in this matter. 

IV.  Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy, and thus, service connection must be denied on 
both presumptive and direct bases as outlined below.  8 
C.F.R. § 3.102.  

	A.  Presumptive Service Connection pursuant to 38 C.F.R. 
§ 3.309(e)

The veteran claims that his peripheral neuropathy is due to 
exposure to herbicides during his tour in Vietnam.  As 
previously noted, acute and subacute peripheral neuropathy 
are diseases that have been associated with exposure to 
certain herbicide agents used in support of military 
operations in the Republic of Vietnam during the Vietnam era.  
Such diseases will be considered to have been incurred in 
service, even though there is no evidence of such disease 
during service.   38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§§ 
3.307(a)(6), 3.309(e).  

In this case, the veteran has been diagnosed with generalized 
peripheral neuropathy. However, there is no confirmed 
diagnosis of acute or subacute peripheral neuropathy as 
required by 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  
Furthermore, there is otherwise no clinical evidence 
establishing that the veteran had acute or subacute 
peripheral neuropathy that manifested within one year of his 
service discharge, much less any form of peripheral 
neuropathy that resolved within two years after service 
discharge.  See 38 C.F.R. § 3.309(e), Note 2.  Accordingly, 
service connection for acute or subacute peripheral 
neuropathy based on the presumptive provision of 38 C.F.R. 
§ 3.309(e), is not warranted.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  

Even assuming, arguendo, that the terms "acute" and 
"subacute" were broadly interpreted to encompass a general 
diagnosis of peripheral neuropathy, this presumption still 
does not apply to the veteran for two reasons.  First, he was 
not diagnosed with peripheral neuropathy until October 1989, 
nearly 20 years after 
leaving service (and, by implication, Vietnam).  Second, 
according to the available medical evidence of record, the 
veteran has been treated intermittently for peripheral 
neuropathy for almost 20 years now, dating from1989 to the 
present, and it has still not resolved.

In this regard, the Board notes that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Health Outcomes Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32,395 (June 12, 2007).  Quite significantly, in this 
document VA gave notice that "the secretary had found that 
the credible evidence against an association between 
herbicide exposure and chronic persistent peripheral 
neuropathy outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist"(emphasis added). Id.  For these 
reasons, the veteran's claim for service connection for 
peripheral neuropathy must be denied pursuant to the 
presumptive provisions of 38 C.F.R. § 3.309(e).  

	B.  Service Connection - Direct Basis 

The Board has also considered whether peripheral neuropathy 
can be granted on a direct incurrence basis.  See again 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   As 
previously mentioned, the Board acknowledges that the 
veteran's February 1970 separation examination noted 
occasional hand numbness due to a pinched nerve in the elbow.  
However, the service medical records and examinations reports 
are silent as to treatment for, or diagnosis of peripheral 
neuropathy.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Moreover, the veteran's 1970 
separation examination showed normal clinical evaluations of 
the upper and lower extremities, and the neurological and 
musculoskeletal systems.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service so as to establish chronicity.  
According to private treatment records from Dr. Bey, the 
veteran was not treated for, or diagnosed with neuropathy 
until October 1989, nearly 20 years after his service in the 
military had concluded.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).   (Requiring medical evidence of chronicity 
and continuity of symptomatology).  This intervening lapse of 
many years between his separation from active service and the 
first objective manifestations of his claimed condition is 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Even where there is no chronicity shown, disorders diagnosed 
after discharge may still be service connected if all the 
evidence establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  In this case, however, there is little 
evidence available to support such a conclusion.  
Significantly, there is no post-service medical evidence 
linking his peripheral neuropathy to his period of military 
service, except for the June 2004 letter from Dr. Jackson, 
which loosely attributes the peripheral neuropathy to 
herbicide exposure.  The Board finds Dr. Jackson's opinion of 
little probative value, however.  The physician's opinion is 
speculative at best as evidenced by the use of the term 
"possible."  Furthermore, his supposition that there is a 
possibility that exposure to Agent Orange triggered the 
peripheral neuropathy does not rise to the level of a medical 
nexus opinion that the veteran's peripheral neuropathy is, in 
fact, directly related to his exposure to herbicides.  See, 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is 
also no indication that the physician reviewed the veteran's 
C-file in rendering his opinion; furthermore, he failed to 
provide a clear rationale for the opinion - all of this 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Thus, Dr. Jackson's 
speculative opinion is not probative medical evidence of a 
direct relationship between the veteran's peripheral 
neuropathy and his exposure to herbicides in Vietnam.

The Board acknowledges the veteran's statements and hearing 
testimony in which he asserts that his neuropathy 
symptomatology began much earlier than 1989, and in fact, 
almost immediately after service in 1971.  See BVA Hearing 
Transcript of December 7, 2005.  The Board further notes the 
veteran's contention that his neuropathy was directly caused 
by his exposure to herbicides.  His statements as to his 
symptomatology are considered credible.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Therefore, the veteran's statements do not 
support a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection 
because he is not qualified to state that the symptoms he 
felt years ago were peripheral neuropathy; that is a medical 
determination.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Accordingly, given the lack of continuity of symptomatology, 
and in the absence of medical evidence linking the veteran's 
disability to herbicide exposure, the Board finds that 
service connection based upon direct incurrence cannot be 
granted.  

V.  Conclusion 

In sum, the Board finds the veteran was not diagnosed with 
acute or subacute peripheral neuropathy within a year of the 
last date on which the veteran was exposed to herbicides 
during active service.  Furthermore, there is no probative 
evidence of a medical nexus to link the veteran's disability 
to service.  Therefore, based upon the reasons and bases set 
forth above, the Board finds the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for peripheral neuropathy, to 
include as due to herbicide exposure, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, 
including as secondary to exposure to herbicides in service, 
is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


